Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Rashad Ramon Medlock, Appellant                       Appeal from the County Court at Law No.
                                                      2 of McLennan County, Texas (Tr. Ct. No.
No. 06-15-00135-CR         v.                         20134066CR2).       Opinion delivered by
                                                      Chief Justice Morriss, Justice Moseley and
The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Rashad Ramon Medlock, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED OCTOBER 28, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk